Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 1 of 10. PageID #: 130



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 PFG VENTURES, L.P.,                                              :
                                                                  :   Case No. 1:20-cv-2183
            Plaintiff,                                            :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 4]
 THOMAS E. RIZZI, et al.,                                         :
                                                                  :
            Defendants.                                           :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In this non-competition agreement case, Plaintiff PFG Ventures, L.P sues Defendant

 Thomas Rizzi, a former PFG executive, along with arguable-PFG-competitors Defendants

 Petty Marketing Group, LLC, and Petty Medical Group, LLC (collectively “Petty

 Defendants”). 1 Plaintiff PFG claims that Defendant Rizzi violated his PFG non-competition

 agreement by accepting a position with Defendant Petty Medical less than a month after

 leaving PFG. 2 PFG also claims that both Petty Defendants knowingly interfered with Rizzi’s

 non-compete by participating in the decision to hire him. 3

           Petty Defendants, Tennessee citizens with virtually no present Ohio operations, now

 move to dismiss the complaint for want of personal jurisdiction. 4 Plaintiff PFG opposes,5

 and Petty Defendants reply. 6 For the reasons presented below, the Court GRANTS Petty

 Medical’s dismissal motion and DENIES Petty Marketing’s dismissal motion.




 1
   Doc. 1-1.
 2
   Id. at 6–7.
 3
   Id. at 7.
 4
   Doc. 4.
 5
   Doc. 5.
 6
   Doc. 6.
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 2 of 10. PageID #: 131

 Case No. 1:20-cv-2183
 Gwin, J.

                                         I.       BACKGROUND

            This case requires the Court decide whether the related, but separate, Petty

 Defendants have Ohio connections sufficient for personal jurisdiction. For purposes of this

 motion, the Court works from Plaintiff PFG’s version of events.

            Plaintiff PFG, an Ohio corporation, franchises businesses that sell printed products. 7

 After selling a franchise, PFG assists the franchisee with establishing its business operations. 8

            In August 2014, Defendant Petty Marketing purchased a PFG franchise. 9              In

 preparation for the franchise agreement, PFG assisted Petty Marketing in getting its business

 up and running. 10 As part of that process, Petty Marketing representatives traveled to PFG’s

 Ohio headquarters for two May 2014 all-day meetings. 11               PFG and Petty Marketing

 representatives also frequently exchanged emails. 12

            During this same period, on or about June 13, 2014, Plaintiff PFG hired Defendant

 Rizzi as its Chief Sales Officer. 13         Rizzi’s PFG employment contract included a non-

 competition provision effective during Rizzi’s PFG employment and two years thereafter. 14

 The non-compete provided that Rizzi would not “own, manage, operate, join, control, or

 participate in the ownership, management, operation or control of, or be employed by or

 connect in any manner with any Competing Business” during the operative period. 15



 7
     Doc. 5-1 at 3.
 8
   Id.
 9
   Id.
 10
    Id.
 11
    Id.
 12
    Id. at 3–4.
 13
      Doc. 1-1 at 4.
 14
      Id. at 5.
 15
      Id.
                                                   -2-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 3 of 10. PageID #: 132

 Case No. 1:20-cv-2183
 Gwin, J.

            The agreement limits the prohibited “Competing Business” to any “business or entity

 . . . engaged in the United States or Canada in commercial printing, promotional products, .

 . . which competes with PFG where such business or entity has aggregated annual sales over

 $40,000,000.” 16

            The agreement also subjects Defendant Rizzi to the personal jurisdiction of the

 Cuyahoga County Court of Common Pleas and this Court. 17

            Over the course of its PFG franchise agreement, Defendant Petty Marketing worked

 with Defendant Rizzi. 18       Approximately three years into Petty Marketing and Rizzi’s

 respective PFG relationships, Petty Marketing again sent representatives to Ohio for an April

 3 and 4, 2017 meeting. 19 Defendant Rizzi was also present at the meeting on PFG’s behalf. 20

            Defendant Petty Marketing chose to end its PFG franchise in May 2019. 21 Thirteen

 months later, in late June 2020, Defendant Rizzi resigned from PFG. 22

            In July 2020, Rizzi began working for Defendant Petty Medical, a new and separate

 Tennessee limited liability company formed on July 1, 2020, but having common ownership

 and management with Petty Marketing. 23

            Believing that Rizzi had breached his non-compete by accepting a Petty Medical job

 and that Petty Defendants both had knowingly interfered with Rizzi’s non-compete by




 16
      Id.
 17
      Doc 1-1. at 4.
 18
      Doc. 5-1 at 4.
 19
      Id.
 20
      Id.
 21
    Doc. 6-1 at 1.
 22
    Doc. 5-1 at 4.
 23
    Id. at 5.
                                                -3-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 4 of 10. PageID #: 133

 Case No. 1:20-cv-2183
 Gwin, J.

 participating in the Rizzi hiring decision, PFG filed suit against Rizzi and Petty Defendants

 in Cuyahoga County. 24 Defendants then removed the case to this Court. 25

          Petty Defendants now move to dismiss the case for want of personal jurisdiction over

 them. 26 Plaintiff PFG opposes, 27 and Petty Defendants reply. 28 The Court now takes up the

 dismissal motion.

                                          II.      DISCUSSION

          Federal courts apply the forum state’s law, tempered by due process considerations,

 to decide whether they have personal jurisdiction over a defendant. 29 Personal jurisdiction

 may be general or specific. 30 Plaintiff PFG makes no argument that this Court has general

 jurisdiction over Petty Defendants.        This Court considers only whether it has specific

 jurisdiction.

          Petty Defendants effectively concede that Ohio’s long-arm statute 31 gives the Court

 specific personal jurisdiction. 32     The only question, then, is whether such personal

 jurisdiction is consistent with due process. 33

          The Sixth Circuit uses a three-part specific jurisdiction test:

          (1) The defendant must purposefully avail himself of the privilege of acting in
          the forum state or causing a consequence in the forum state;


 24
    Doc. 1-1.
 25
    Doc. 1.
 26
    Doc. 4.
 27
    Doc. 5.
 28
    Doc. 6.
 29
      See Parker v. Winwood, 938 F.3d 833, 839 (6th Cir. 2019).
 30
      Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
 31
    Ohio Rev. Code § 2307.382.
 32
    Doc. 4 at 6 (“Ohio’s Long Arm Statute likely authorizes jurisdiction because the Petty
 Defendants transact some business—albeit limited—in Ohio.”).
 33
    Parker, 938 F.3d at 839.
                                            -4-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 5 of 10. PageID #: 134

 Case No. 1:20-cv-2183
 Gwin, J.


          (2) The cause of action must arise from the defendant’s activities there; and

          (3) The acts of the defendant or consequences caused by the defendant must
          have a substantial enough connection with the forum state to make the
          exercise of jurisdiction over the defendant reasonable. 34

 The Court considers each of these factors in turn.

       1. Purposeful availment.

          Specific jurisdiction is appropriate if Petty Defendants have “purposely availed

 [themselves] of the privilege of acting in the forum state or causing a consequence in the

 forum state.” 35 While “random,” “fortuitous,” or “attenuated” forum state contacts do not

 justify specific jurisdiction, “where a defendant has created continuing obligations between

 himself and the residents of the forum, he manifestly has availed himself of the privilege of

 conducting business there.” 36 Intentional tortious conduct directed at the forum state,

 moreover, “enhances a party’s other contacts with the forum state for purposes of a

 purposeful availment analysis.” 37

          Plaintiff PFG sues both Defendant Petty Marketing and Defendant Petty Medical,

 separate companies. Each Defendant's Ohio contacts must be assessed individually.

          First, Petty Marketing. Petty Marketing entered a multi-year franchise agreement with

 Plaintiff PFG, an Ohio corporation. Under that agreement, Petty Marketing sold PFG-

 affiliated products after sending representatives to Ohio to discuss business strategy. Petty




 34
      Air Prods. and Controls, Inc. v. Safetech Intern., Inc., 503 F.3d 544, 550 (6th Cir. 2007).
 35
      Id. at 551 (quoting S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.
 1968)).
 36
      Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–76 (1985).
 37
      Air Prods., 503 F.3d at 553.
                                                 -5-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 6 of 10. PageID #: 135

 Case No. 1:20-cv-2183
 Gwin, J.

 Marketing also regularly sent communications into Ohio while getting its franchise up and

 running. During this time, Petty Marketing worked closely with Defendant Rizzi, PFG’s

 Chief Sales Officer.

           Petty Marketing control persons also arguably induced Defendant Rizzi to breach his

 PFG non-compete agreement. Because of the parties’ prior business relationship, Petty

 Marketing knew that Plaintiff was Ohio headquartered, where Rizzi had worked and where

 the brunt of any tortious inference harm to business relationship would materialize if Petty

 Medical hired Rizzi. Although Petty Medical hired Rizzi, PFG says Petty Marketing was

 involved with the solicitation.

           These facts sufficiently support Petty Marketing’s purposeful availment of Ohio law

 to support personal jurisdiction. The multi-year franchise agreement is an example of a

 “continuing obligation[] between [Petty Marketing] and the residents of [Ohio],” that show

 Petty Marketing “manifestly . . . availed [itself] of the privilege of conducting business

 there.” 38

           These contacts are “enhanced” by Petty Marketing’s supposed interference with

 Rizzi’s non-compete. 39 Petty Marketing’s long-running relationship with Plaintiff PFG, an

 Ohio corporation, and Petty Marketing control persons’ later decision to later hire Defendant




 38
      Burger King, 471 U.S. at 476; see also Air Prods., 503 F.3d at 551 (“In this case, the parties
 did not engage in a one-time transaction, but in a continuing business relationship that lasted
 a period of many years. Defendants reached out beyond Kansas' borders to conduct business
 with a company whose principal place of business it knew to be in Michigan. Such contacts
 are not “random,” “fortuitous,” or “attenuated,” but are the result of deliberate conduct that
 amounts to purposeful availment.”).
 39
    Air Prods., 503 F.3d at 553.
                                               -6-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 7 of 10. PageID #: 136

 Case No. 1:20-cv-2183
 Gwin, J.

 Rizzi with knowledge that it could potentially violate his non-compete should have led Petty

 Marketing to “reasonably anticipate being haled into” Ohio court. 40

          In contrast, PFG’s arguments for jurisdiction over Petty Medical focus largely on Petty

 Marketing’s Ohio contacts. Petty Medical itself has seemingly no Ohio contact or business.

 PFG, however, claims that Petty Medical should be considered an alter-ego of Petty

 Marketing and argues that this Court should find that Petty Marketing’s Ohio contacts subject

 Petty Medical to Ohio jurisdiction.

          Crucially, however, courts have expressed “a reluctance to exercise personal

 jurisdiction over a subsidiary merely because its parent corporation is doing business in the

 forum state.” 41 In general, courts find jurisdiction over a related corporation not otherwise

 subject to jurisdiction only when the related companies showed disregard of corporate

 separateness in a way that would allow the corporate form to be pierced. 42

          “If corporate formalities are substantially observed and the parent company `does not

 exercise an unusually high degree of control over the subsidiary,’ a parent and a subsidiary

 are considered as two separate entities for purposes of personal jurisdiction.” 43 “To satisfy

 the alter-ego test, [a plaintiff] must demonstrate unity of interest and ownership that goes

 beyond mere ownership and shared management personnel.” 44               “The alter-ego theory



 40
   Third Nat. Bank in Nashville v. WEDGE Gr. Inc., 882 F.2d 1087, 1089 (6th Cir. 1989)
 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).
 41
      4A Wright & Miller, Fed. Prac. & Proc. Civ. § 1069.4 (4th ed. 2020).
 42
   See id.
 43
   Eco Pro Painting, LLC v. Sherwin-Williams Co., 807 F. Supp. 2d 732, 736 (N.D. Ill. 2011)
 (quoting Cent. States, Se. and Sw. Areas Pension Fund v. Reimer Express World Corp., 230
 F.3d 934, 944 (7th Cir. 2000)).
 44
    Anwar v. Dow Chem. Co., 876 F.3d 841, 849 (6th Cir. 2017) (citation and quotations
 omitted).
                                        -7-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 8 of 10. PageID #: 137

 Case No. 1:20-cv-2183
 Gwin, J.

 provides for personal jurisdiction if the parent company exerts so much control over the

 subsidiary that the two do not exist as separate entities but are one and the same for purposes

 of jurisdiction.” 45

         Relevant factors for piercing separate corporate identities include: (1) sharing the same

 employees and corporate officers; (2) engaging in the same business enterprise; (3) having

 the same address and phone lines; (4) using the same assets; (5) completing the same jobs;

 (6) not maintaining separate books, tax returns, and financial statements; and (7) exerting

 control over the daily affairs of another corporation. 46

         Here, Plaintiff PFG has not alleged or shown that Petty Defendants have failed to

 observe corporate formalities to such an extent that Petty Marketing’s Ohio contacts can be

 attributed to Petty Medical. Petty Medical’s sole Ohio contact, therefore, is hiring Rizzi. This

 single action is insufficient to show Petty Medical’s purposeful availment of Ohio law. This

 Court therefore lacks personal jurisdiction over Petty Medical.

      2. Arising from.

         For specific jurisdiction, Petty Marketing’s purposeful availment must be related to

 the present cause of action. 47 But the relationship need not be direct causation. 48 Rather, it

 is sufficient that Petty Marketing’s forum contacts and the cause of action “have a substantial

 connection.” 49 In other words, if Petty Marketing’s “contacts with the forum state are related




 45
    Indah v. S.E.C., 661 F.3d 914, 921 (6th Cir. 2011) (quoting Estate of Thomson ex rel
 Estate of Rakestraw v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 362 (6th Cir. 2008)).
 46
    Anwar, 876 F.3d at 849.
 47
    Bird v. Parsons, 289 F.3d 865, 875 (6th Cir. 2002).
 48
    Id.
 49
    Third Nat. Bank, 882 F.2d at 1091.
                                                -8-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 9 of 10. PageID #: 138

 Case No. 1:20-cv-2183
 Gwin, J.

 to the operative facts of the controversy, then an action will be deemed to have arisen from

 those contacts.” 50

          The issue is close. Plaintiff PFG franchised Petty Marketing. During that franchise

 relationship—one that ended thirteen months before Defendant Rizzi left PFG—Petty

 Marketing worked with Rizzi. But for the Ohio franchise relationship, Petty Marketing would

 not have contact with Petty Marketing or Rizzi.

          Although close, PFG alleges sufficient facts to show that this case “arises from” Petty

 Marketing’s Ohio contacts. Working from PFG’s version of events, Petty Marketing’s Ohio

 contacts have a “substantial connection” with PFG’s cause of action. 51 Petty Marketing’s and

 Rizzi’s relationship developed and deepened during the franchise agreement. That

 relationship purportedly culminated in Petty Medical’s decision to “poach” Rizzi, the very

 transaction PFG now challenges in this suit. 52 Although nominally independent, Petty

 Marketing arguably contributed to the claimed interference with PFG and Rizzo’s non-

 compete agreement.

          PFG’s facts approach the threshold of actual causation and allege close ties between

 Petty Marketing’s “contacts with the forum state” and “the operative facts of the

 controversy.” 53

       3. Reasonableness.



 50
      CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1267 (6th Cir. 1996).
 51
      Third Nat. Bank, 882 F.2d at 1091.
 52
      Doc. 5 at 4.
 53
      CompuServe, Inc., 89 F.3d at 1267; see also Lanier v. Am. Bd. of Endodontics, 843 F.2d
 901, 909 (6th Cir. 1988) (holding that defendants were subject to Michigan jurisdiction in a
 discrimination suit because defendants’ out-of-state discrimination against plaintiff was
 “based at least in part upon what [Defendant] learned about [Plaintiff] in Michigan”).
                                             -9-
Case: 1:20-cv-02183-JG Doc #: 17 Filed: 12/14/20 10 of 10. PageID #: 139

 Case No. 1:20-cv-2183
 Gwin, J.

          With the first two requirements down regarding Petty Marketing, it is presumptively

 reasonable to exercise specific jurisdiction over Petty Marketing. 54 Short of a compelling

 unreasonableness showing by Petty Marketing, the Court should exercise specific

 jurisdiction. 55

          Factors relevant to the reasonableness inquiry include: (1) the burden on the

 defendant, (2) the interest of the forum state, (3) the plaintiff’s interest in obtaining relief, and

 (4) the interest of other states in securing the most efficient resolution of controversies. 56

          Other than reciting the two previously discussed elements of the specific jurisdiction

 test, Petty Marketing provides no reason why requiring them to defend the present suit in

 Ohio would be unreasonable. Given Petty Marketing’s franchise history, there is no

 significantly greater burden. Ohio has an interest in protecting Ohio corporations and

 citizens. Moreover, no state’s courts have a superior claim to hear this case.

          This Court’s jurisdiction over Petty Marketing is therefore consistent with due process.

                                         III.   CONCLUSION

          For these reasons, this Court has personal jurisdiction over Petty Marketing but not

 over Petty Medical. The Court therefore GRANTS Petty Medical’s dismissal motion and

 DENIES Petty Marketing’s dismissal motion.

          IT IS SO ORDERED

          Dated: December 14, 2020                     s/      James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE

 54
      Lanier, 843 F.2d at 910.
 55
      See Burger King, 471 U.S. at 477 (“[W]here a defendant who purposefully has directed his
 activities at forum residents seeks to defeat jurisdiction, he must present a compelling case
 that the presence of some other considerations would render jurisdiction unreasonable.”).
 56
    Bird, 289 F.3d at 875 (quoting CompuServe, Inc., 89 F.3d at 1268).
                                               -10-
